


Exhibit 10.16

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into by
and between Kratos Government Solutions, Inc., a Delaware corporation
(“Company”) and Phil Carrai, an individual (“Executive”), effective as of
January 1, 2011 (“Effective Date”).  For purposes of this Agreement, the defined
term “Company” is intended to include SYS, d/b/a SYS Technologies, Inc. (“SYS”).

 

RECITALS

 

A.            Executive currently serves as Division President, Technology &
Training Solutions Division  (“TTS”), and an officer of the Company, and in such
capacities has obtained extensive and valuable knowledge and confidential
information concerning the Company’s and TTS’ business and confidential customer
relationships.

 

B.            The Company and Executive previously entered into an Agreement
dated May 29, 2009 (the “2009 Agreement”).  On terms more particularly set forth
herein, the Company and Executive wish to amend and restate the 2009 Agreement,
in order to extend Executive’s term of employment and clarify certain other
terms of Executive’s employment with Company.

 

AGREEMENT

 

NOW, THEREFORE, in the consideration of the mutual covenants and agreements set
forth herein, Company and Executive, intending to be legally bound, hereby agree
as follows:

 

1.     Employment.  Company shall employ Executive as President of the TTS
Division (the “Position”), and Executive accepts such employment and agrees to
perform services for Company, upon the terms and conditions set forth in this
Agreement.  Executive’s employment will be in the nature of employment-at-will,
unless otherwise agreed by the parties.

 

2.     Term.   This Agreement shall be for a term commencing on the Effective
Date and ending on December 31, 2013 or upon the earlier termination of
Executive’s employment with Company for any reason (in either case, the “Term”),
provided that any payments earned under this Agreement prior to the end of the
Term will continue to be paid under the terms and subject to the conditions of
this Agreement.

 

3.     Position and Duties.  During the term of this Agreement, Executive shall
perform all duties and functions customarily performed by the Position of a
business of the size and nature similar to that of Company, and such other
related employment duties as the President of Company or his designee (the
“President”) shall reasonably assign to him from time to time.  Executive shall
perform his duties principally at the offices of TTS, with such travel to such
other locations from time to time as the President may reasonably require. 
Except as may otherwise be approved in advance by the President, and except
during vacation periods and reasonable periods of absence due to sickness,
injury or other disability, Executive shall devote his full working time to the
services required of him hereunder.  Executive shall use his reasonable best
efforts, judgment and energy to improve and advance the business and interest of
Company and its subsidiaries, if applicable, in a manner consistent with the
duties of the Position and Company’s Code of Legal and Ethical Conduct. 
Executive hereby confirms that he is under no contractual commitments
inconsistent with his obligations set forth in this Agreement, and that during
his employment, he will not render or

 

1

--------------------------------------------------------------------------------


 

perform services, or enter into any contract to do so, for any other
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement.

 

4.     Compensation.

 

4.1          Base Salary.  As compensation for all services to be rendered by
Executive under this Agreement, Company shall pay to Executive a base annual
salary of Two Hundred Forty-Eight Thousand Dollars ($248,000.00) (the “Base
Salary”), which shall be paid on a regular basis while Executive remains
employed with Company in accordance with Company’s customary payroll procedures
and policies.  Executive will be eligible for annual increases to the Base
Salary in accordance with Company’s then current compensation policies.

 

4.2          Incentive Compensation.  In addition to the Base Salary, and as
stated in the previous agreement dated May 29, 2009, Executive shall be paid a
total bonus of One Hundred Eighty-Seven Thousand Five Hundred Dollars
($187,500.00), to be paid in three (3) equal installments, less taxes and other
customary withholdings, on each of the following dates: April 1, 2011; July 1,
2011; and October 1, 2011. Also, as incentive compensation for services rendered
hereunder, Executive may, at the sole and absolute discretion of the Company, be
entitled to receive additional annual compensation of up to sixty percent (60%)
of the Base Salary (“Incentive Compensation”).

 

4.3          Participation in Benefit Plans.  Executive and eligible family
members shall be included to the extent eligible in any and all Company plans
providing general benefits for Company’s employees, including, but not limited
to, any group life insurance, hospitalization, disability, paid time off,
medical, dental, pension, profit sharing, savings and stock bonus plans.
 Executive’s participation in any such plan or program shall be subject to
provisions, rules, and regulations applicable thereto.  Nothing in this
Agreement shall impose on Company any affirmative obligation to establish any
benefit plan. Company reserves the right to prospectively terminate or change
benefit plans and programs it offers to its employees at any time, provided,
that Company will not reduce or discontinue Executive’s benefits in place on the
date hereof unless such reduction or discontinuance is applied proportionately
to other Company employees.

 

4.4          Expenses.  In accordance with Company’s policies established from
time to time, Company will pay or reimburse Executive for all reasonable and
necessary out-of-pocket expenses incurred by him in the performance of the
Position, subject to the presentment of appropriate receipts or expense reports
in connection with Company’s policies and procedures. The following provisions
shall be in effect for any reimbursements (and in-kind benefits) to which
Executive otherwise becomes under this Agreement, in order to assure that such
reimbursements (and benefits) do not create a deferred compensation arrangement
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”):

 

4.4.1       The amount of reimbursements (or in-kind benefits) to which
Executive may become entitled in any one calendar year shall  not affect the
amount of expenses eligible for reimbursement (or in-kind benefits) hereunder in
any other  calendar year.

 

4.4.2       Each reimbursement to which Executive becomes entitled shall be made
by the Company as soon as administratively practicable following the Executive’s
submission of the supporting documentation, but in no event later than the close
of business of the calendar year following the calendar year in which the
reimbursable expense is incurred.

 

2

--------------------------------------------------------------------------------


 

4.4.3       Executive’s right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.

 

4.5          Taxes.  Company may withhold from any benefits payable (including
any severance) under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

4.6          Annual Leave.  Executive shall earn paid time off in accordance
with Company’s standard policies.

 

5.     Compensation Upon Termination.

 

5.1          Termination of Employment with Cause.  If Executive commits an act,
or fails to act, which such act or failure to act constitutes Cause as defined
in Section 5.6.1 below, Company shall have the right, upon written notice to
Executive, to immediately terminate his/her employment hereunder, without any
further liability or obligation to him hereunder or otherwise in respect of his
employment, other than Company’s obligation to pay unpaid Base Salary and paid
time off accrued but unused as of the date of termination (the “Termination
Date”).

 

5.2          Termination of Employment without Cause.  Notwithstanding any
provision to the contrary herein, Company may at any time, in its sole and
absolute discretion and for any or no reason, terminate the employment of
Executive hereunder; provided, that if such termination is not a termination
with Cause, is not caused by the death or disability of Executive, and is not a
termination following a Change of Control, Company shall pay and/or provide
Executive the following: (i) any Base Salary accrued through the date of
termination, (ii) any accrued but unused paid time off; (iii) continued payment
of the Base Salary for a period of twelve (12) months, and (iv) any Incentive
Compensation which is earned as of the date of termination pursuant to the terms
of any then existing Incentive Compensation Agreement.  Subsection (iii) of this
Section 5.2 shall be referred to as a “Without Cause Severance Payment.” The
Without Cause Severance Payment shall be paid to Executive on a regular basis in
accordance with the company’s regular payroll procedures and policies.

 

5.3          Resignation. If Executive resigns, Executive’s employment shall
terminate on the earlier of thirty (30) days from the date that Executive
submits his written resignation or the date on which Company accepts such
resignation.  In such event, Company shall have no further liability or
obligation to Executive hereunder, including any severance payments, or
otherwise in respect of his employment, other than Company’s obligation to pay
unpaid Base Salary and accrued but unused paid time off as of the effective date
of Executive’s resignation.  If Executive resigns his employment upon thirty
(30) days’ advance written notice, Company reserves the right to immediately
relieve Executive of all job duties and provide Executive with payment of thirty
(30) days Base Salary in lieu of any portion of the notice period.

 

5.4          Termination Due to Death or Disability.  This Agreement will
immediately terminate upon Executive’s death.  This Agreement will terminate
upon Executive’s Disability (as defined in Section 5.6.3, when consistent with
state and federal law, as applicable.  In the event of Executive’s termination
due to death or Disability, Executive, or his heirs, personal representatives or
estate, as the case may be, will be entitled to receive only the standard
entitlements and those benefits available under any applicable Company plan or
insurance policy, subject to such plan or policy requirements, along with
accrued unpaid Base Salary and paid time off.  All other Company

 

3

--------------------------------------------------------------------------------


 

obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.  In addition, neither Executive nor his
heirs, personal representatives or estate will be entitled to receive severance
payments or other benefits described in this Section 5.

 

5.5          Termination Upon Change of Control.  In the event of a Change of
Control of KDSS, if the event Executive is terminated Upon a Change of Control
of the Company pursuant to Section 5.6.2, the Company shall pay to Executive:
(i) any Base Salary accrued through the date of termination, (ii) any accrued
but unused paid time off; and (iii) continued payment of the Base Salary for a
period of twelve (12) months. Subsection (iii) of this Section 5.5 shall be
referred to as a “Change of Control Severance Payment.” Except as otherwise
provided herein, the Change of Control Severance Payment shall be paid to
Executive on a regular basis in accordance with the company’s regular payroll
procedures and policies.

 

5.6          Definitions.

 

5.6.1       For purposes of this Agreement, “Cause” shall mean (i) Executive
breaching any material provision of this Agreement; or (ii) Executive being
indicted or convicted of any felony; or (iii) Executive committing any act of
fraud, misappropriation of funds or embezzlement; or (iv) Executive committing
any act, or failing to take any action, the effect of which is to bring Company
into disrepute with any of its customers, including, but not limited to a
material violation of Company’s Code of Legal and Ethical Conduct.

 

5.6.2       For purposes of this Agreement, a “Change of Control” shall mean
with respect to Kratos Defense & Security Solutions, Inc. (“KDSS”): (i) the sale
or exchange in a single or series of related transactions by the stockholders of
more than fifty percent (50%) of the voting stock of KDSS; (ii) a merger or
consolidation in which KDSS is a party; (iii) the sale, exchange, or transfer of
all or substantially all of the assets of KDSS (other than a sale, exchange or
transfer to one or more subsidiaries of KDSS); or (iv) a liquidation or
dissolution of KDSS. Termination “Upon Change of Control” shall mean the
Company’s, or its legal successor’s, termination of Executive’s employment
without Cause and within six months after the closing of a transaction that
causes a Change of Control.

 

5.6.3       For purposes of this Agreement, “Disability” shall mean
(i) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of Company; or
(iii) Executive is determined to be totally disabled by the Social Security
Administration.  For purposes of this Section, whether Executive satisfies the
definition of Disability shall be determined in good faith by the Board of
Directors of Company.

 

5.7          Release.  The payment of any severance to Executive under this
Section 5 is contingent on Executive signing and not revoking a customary and
standard employee release agreement, and such release agreement becoming
effective within forty-five (45) days of Executive’s Termination Date.  No
severance payment will be paid until the release agreement becomes effective,
and any severance payment payable between the Termination Date and the date such
release agreement becomes effective shall be paid on the effective date of such
release

 

4

--------------------------------------------------------------------------------


 

agreement, subject to the delay described in Section 6.  If the termination
occurs after November 15, no payments shall be made until the first payroll date
of the calendar year following the effectiveness of the release agreement,
subject to the delay described in Section 6.

 

6.     Six Month Delay.  Notwithstanding any inconsistent provision of this
Agreement, if Executive is a “specified employee” within the meaning of Code
Section 409A at the time of termination, then the portion of Executive’s
severance payments, together with any other severance payments or benefits that,
in each case, may be considered deferred compensation under Code Section 409A
that would otherwise be payable within the six (6) month period following
termination and exceeds the Section 409A Limit will accrue and be paid in a lump
sum on the date six (6) months and one (1) day following the date of termination
(or the next business day if such date is not a business day) or, if earlier,
the date of death, provided Executive has complied with the requirements for
such payment.  Notwithstanding anything to the contrary, no actions taken
pursuant to this Section 6 shall reduce the total amount of payments and
benefits owed to Executive and to be paid to Executive under this Agreement. 
For purposes of this Section 6, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Company’s taxable year preceding Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which Executive’s termination from employment occurs.

 

7.     Proprietary Information Agreement.  The Proprietary Information Agreement
signed by Executive on May 29, 2009 shall remain in full force and effect.

 

8.     Arbitration.

 

8.1          Claims Covered.  The parties shall resolve by arbitration all
statutory, contractual and/or common law claims or controversies (“Claims”) that
the Company may have against Executive, or that Executive may have against the
Company or any of its officers, directors, employees or agents in their capacity
as such or otherwise.  Claims subject to arbitration include (i) claims for
discrimination (including but not limited to, age, disability, marital status,
medical condition, national origin, race, religion, sex, sexual harassment or
sexual orientation); (ii) claims for breach of any contract (express or
implied); (iii) claims for any federal, state or governmental law, statute,
regulation or ordinance; and (iv) tort claims (including but not limited to,
negligent or intentional injury, defamation and termination of employment in
violation of public policy).

 

8.2          Claims Not Covered.  The arbitration of Claims shall not apply to
(i) claims by Executive for workers’ compensation or unemployment insurance;
(ii) claims which even in the absence of these arbitration provisions could not
have been litigated in court or before any administrative proceeding under
applicable federal, state or local law; (iii) claims for which arbitration is
prohibited under the Fiscal Year 2010 Defense Appropriations Act; and
(iv) claims by the Company for injunctive and/or other equitable relief.

 

8.3          Procedures.  Claims shall be settled by arbitration by a single,
neutral arbitrator in accordance with the employment arbitration rules then in
effect of Judicial Arbitration and Mediation Services (JAMS).  The arbitrator
shall determine all questions of fact and law relating to any Claim, including
but not limited to, whether or not any such Claim is subject to the arbitration
provisions contained herein.  The parties shall be permitted to engage in such
pre-hearing

 

5

--------------------------------------------------------------------------------


 

discovery as the arbitrator shall permit.  The arbitrator shall issue a written
arbitration decision which shall include essential findings and conclusions on
which any award is based.  Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction.  Each party shall pay the fees
of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case, except insofar as such fees or expenses are
otherwise recoverable pursuant to a statutory claim or cause of action.  The
Company shall bear the other costs of the arbitration, including the cost of any
record or transcript of the arbitration, administrative fees, the fee of the
arbitrator, and all other fees and costs.

 

8.4          Remedies; Waiver of Jury Trial.  Executive understands that
Executive is waiving the right to seek remedies in court, including the right to
a jury trial.  The arbitrator shall be empowered to award any relief which might
have been available in a court of law or equity.

 

8.5          Required Notice and Statute of Limitations.  Arbitration shall be
initiated by serving or mailing a written notice to the other party within the
applicable statutory limitations period.  Any notice to be sent to the Company
shall be delivered to the Company President.  The notice shall identify and
describe the nature of all claims asserted and the facts upon which such claims
are based.

 

9.     Miscellaneous.

 

9.1          Governing Law and Venue.  This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflicts of laws provisions, and all proceedings shall be
brought in the courts or arbitral forums located in located in Northern Virginia
(Washington, D.C. metropolitan area), San Diego, California, or some other
location as agreed by the parties.

 

9.2          Prior Agreements.  This Agreement, together with the Proprietary
Information Agreement, contains the entire agreement of the parties relating to
the subject matter hereof and supersedes all prior agreements and understandings
with respect to such subject matter. The parties have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.  This Agreement supersedes and replaces the 2009
Agreement in its entirety.

 

9.3          Taxes.  Company may withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

 

9.4          Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

9.5          Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing signed by the parties.

 

9.6          No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall

 

6

--------------------------------------------------------------------------------


 

operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

9.7          Severability.  To the extent any provision of this Agreement shall
be considered by a court or arbitrator to be invalid or unenforceable, the
provision shall be considered deleted and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect.

 

9.8          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all which
together shall be deemed to be one and the same instrument.

 

9.9          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given or received: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed fax if sent
during normal business hours of the recipient upon confirmed receipt, if not,
then on the next business day, (c) five business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one business day after deposit with a nationally recognized overnight
courier specifying next day delivery, with written verification of receipt.  All
notices shall be sent to Company and Executive at their respective addresses as
set forth below or at such other address as Company or Executive may designate
by advance written notice to the other party.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.

 

THE COMPANY:

 

EXECUTIVE:

Kratos Government Solutions, Inc.

 

 

 

 

 

By:

/s/ Eric DeMarco

 

/s/ Phil Carrai

Name: Eric DeMarco

 

Phil Carrai

Title: President and CEO

 

Title: President, ITS

 

 

Date: December 19, 2010

 

 

 

Address for Notice:

 

 

 

 

 

4820 Eastgate Mall

 

 

San Diego, CA 92121

 

 

Attn:  Law Department

 

 

7

--------------------------------------------------------------------------------
